JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment & Natural Resources Division
United States Department of Justice
SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Section Chief
JOHN P. TUSTIN, Senior Attorney
Natural Resources Section
SARAH J. SHEFFIELD, Trial Attorney
Wildlife & Marine Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Phone: (202) 305-3022 (Tustin)
          (202) 305-0211 (Sheffield)
Fax:      (202) 305-0506 (Tustin)
          (202) 305-0275 (Sheffield)

KURT G. ALME
United States Attorney

Attorneys for Defendants


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

ALLIANCE FOR THE WILD ROCKIES,             )
                                           )   Case No. 9:18-cv-0067-DWM
      Plaintiff,                           )
                                           )
      v.                                   )   DEFENDANTS’ CROSS-
                                           )   MOTION FOR SUMMARY
CHERYL PROBERT, Kootenai National          )   JUDGMENT
Forest Supervisor, et al.                  )
                                           )
      Defendants.                          )
                                           )
        Defendants Cheryl Probert, in her official capacity as the Kootenai National

Acting Forest Supervisor, Jeanne Higgins, in her official capacity as the Idaho

Panhandle Forest Supervisor, Carolyn Upton, in her official capacity as the Lolo

National Forest Supervisor, Leanne Marten, in her official capacity as the Region

One Regional Forester, the United States Forest Service, and the United States Fish

and Wildlife Service hereby move for summary judgment in the above-captioned

case.

        This motion is supported by a concurrently filed brief in support of

Defendants’ motion and in opposition to Plaintiff’s motion, a declaration attached

as an exhibit to the brief, a concurrently filed Statement of Undisputed Facts, a

concurrently filed Statement of Genuine Issues with Plaintiff’s Statement of

Undisputed Facts, all documents included in the Administrative Record and on file

with the Court in this action, and upon such oral and/or documentary evidence as

may be presented at, before, and after the hearing of this motion.


Dated: June 20, 2019



                                        JEAN E. WILLIAMS
                                        Deputy Assistant Attorney General
                                        Environment & Natural Resources Division
                                        United States Department of Justice
                                        SETH M. BARSKY, Chief
                                        S. JAY GOVINDAN, Assistant Chief


All. for the Wild Rockies v. Probert, 9:18-cv-0067-DWM                               1
Defs.’ Cross-Motion for Summary Judgment
                                    JOHN P. TUSTIN, Senior Attorney
                                    Natural Resources Section


                                    /s/ Sarah J. Sheffield
                                    SARAH J. SHEFFIELD
                                    Trial Attorney (HI Bar 10415)
                                    Wildlife & Marine Resources Section
                                    P.O. Box 7611
                                    Washington, D.C. 20044-7611
                                    Phone: (202) 305-0211
                                    Fax:    (202) 305-0275
                                    sarah.sheffield@usdoj.gov


                                    KURT G. ALME
                                    United States Attorney

                                    Attorneys for Defendants




All. for the Wild Rockies v. Probert, 9:18-cv-0067-DWM                    2
Defs.’ Cross-Motion for Summary Judgment
